Citation Nr: 0025972	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to assignment of a higher rating for a low 
back disability, currently rated as 20 percent disabling.

3.  Entitlement to assignment of a higher rating for a right 
hip disability, currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
December 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1996, January 1997, August 
1998, and April 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The record contains no medical evidence of a nexus, or 
link, between any current bilateral shoulder disorder and a 
service-connected disability, or an incident of the veteran's 
active military service.

2.  All relevant evidence necessary for equitable disposition 
of the veteran's claims for increased ratings has been 
received by the RO.

3.  The veteran's low back disability is currently productive 
of mild facet arthritis, degenerative changes, and nearly 
full range of motion; there is no evidence of radiculopathy.  

4.  The veteran's right hip disability is currently 
productive of minimal limitation of motion, subjective 
complaints of pain, and mild weakness.  

5.  Service connection is presently in effect for status post 
right total hip replacement (formerly shown as Perthes' 
disease, right hip), currently rated as 30 percent from 
January 1997; residuals, Perthes' disease, left hip, rated as 
10 percent disabling; Meniere's disease, rated as 10 percent; 
fracture, great toe, rated as noncompensable, and post 
operative pilonidal cyst, rated as noncompensable; the 
veteran's combined disability rating is 60 percent.  

6.  The veteran has a high school education and one year of 
college education, as well as some training as an appliance 
technician; his past work experience includes a job as a 
truck driver, a position as a quality control inspector in a 
powdered metal factory, a maintenance man, and an auto 
mechanic; he indicated that he became too disabled to work in 
February 1995.

7.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
bilateral shoulder disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for assignment of a higher rating for a low 
back disability, currently rated as 20 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5292 
(1999).

3.  The criteria for assignment of a higher rating for a 
right hip disability, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Code 5054 (1999).  

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities (TDIU), have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in June 2000, 
the veteran appeared at a hearing before the undersigned 
Member of the Board.  At that hearing, he presented 
additional evidence in support of his claim, and indicated 
that he wished to waive RO consideration of that evidence.  
See 38 C.F.R. § 20.1304(c).  Thus, the Board may proceed with 
appellate review.  

I.  Service Connection.

In March 1996, the veteran initiated a claim for service 
connection for a bilateral shoulder disorder.  He claimed 
that the "degenerative arthritis which started in my hip is 
spreading throughout my system and causes pain in my 
shoulders and causes my left arm to fall asleep."  At the 
June 2000 hearing, he indicated that due to his hip and back 
disabilities, he had used a cane for an extended period of 
time, which led to a shoulder disorder.  The veteran said 
that a private medical doctor had suggested that continued 
use of the cane could cause the arthritis in his shoulders, 
although he did not identify the name of that doctor.  He 
stated that he had not submitted that report to the RO, but 
that he could probably obtain the statement.  received.  
Thus, the Board will proceed with this appeal.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
mere fact of an in-service injury is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

However, a claimant for VA benefits has the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  38 C.F.R. § 3.303(b).  Generally, 
this must be medical evidence unless it relates to a 
condition that may be attested to by lay observation.  See, 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If the 
chronicity provision does not apply, a claim may still be 
well-grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

Although the veteran is claiming service connection for a 
bilateral shoulder disorder as secondary to his service-
connected hip disabilities, the Board has reviewed the 
veteran's entire medical history, to find any evidence of 
complaints or treatment for a shoulder disorder.  The 
veteran's service medical records are negative for any 
findings related to a shoulder disorder. 

Following service separation, private medical records from 
Dr. Frinak indicate that in March 1996 the veteran was seen 
with complaints of occasional soreness in his left shoulder.  
It was noted that he had a history of participation in 
gymnastics, sports, and mechanic work.  He was presently 
doing some needle point and light house work.  Examination 
revealed "a little crepitation in both shoulders, the left 
worse than the right."  He was assessed with mild arthritic 
changes in the shoulders.  An April 1998 VA examination for 
the joints was silent as to any findings regarding the 
shoulders.  A July 1998 VA outpatient treatment record 
contains an assessment of bilateral shoulder impingement.

Other than the foregoing, there is no other medical evidence 
of record regarding the veteran's shoulders.  

The Board finds that the veteran has submitted adequate 
evidence of a current diagnosis of a bilateral shoulder 
disorder, based on the March 1996 private medical record, and 
the July 1998 VA outpatient treatment record.  However, the 
missing element in this appeal is medical evidence of a 
nexus, or link, between any current bilateral shoulder 
disorder and a service-connected hip disability, as claimed 
in this appeal, or any other incident of the veteran's active 
military service.  In the absence of such medical nexus 
evidence, the claim must fail as not well-grounded.

The Board acknowledges the veteran's statements and testimony 
to the effect that his shoulder disorder was caused by 
frequent use of a cane for his service-connected hip 
disabilities.  As a layperson without medical expertise or 
training, however, he is not competent to comment on the 
presence of a current disorder, or the etiology or causation, 
of a current disorder.  See Espiritu, 2 Vet. App. at 494-5 
(laypersons are not competent to offer medical opinions).  
Rather, medical expertise on those points is required.  As 
noted at the outset of this issue, in a June 2000 hearing the 
veteran was afforded an opportunity to present additional 
medical evidence in support of his claim, but no such 
evidence has been received.  

The veteran, of course, may apply to reopen his claim at any 
time with a letter from his doctor, for example, attesting to 
a medical relationship between his hips and shoulders or 
relating a shoulder disability to an incident of the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Until such time, he has not met his 
initial burden of submitting evidence of a well-grounded 
claim for service connection for a bilateral shoulder 
disorder.  As such, the VA is under no further duty to assist 
the veteran in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  The Board is unaware of the 
existence of any relevant evidence, which, if obtained, would 
well-ground the veteran's claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 ( Fed. Cir. 1997).  

II.  Increased Ratings.

The veteran also claims entitlement to increased ratings for 
a service-connected low back disability, currently rated as 
20 percent disabling, and a right hip disability, currently 
rated as 30 percent disabling.  When a veteran is seeking an 
increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Moreover, as to 
the low back disability, the Board notes that the veteran 
expressed disagreement with the original assignment of a 
disability rating following an award of service connection, 
and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  An 
appeal from an award of service connection and the initial 
rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed as required to comply with the 
duty to assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A.  Low Back.

The veteran was awarded service connection for facet joint 
arthritis, lumbar spine, aggravated by right total hip 
replacement, in an April 1999 rating decision, and a 20 
percent rating was assigned from March 1996.  The April 1999 
award, that the veteran had developed a back disability 
secondary to his service-connected right hip disability, is 
supported by an opinion on VA examination in February 1999 
that "chronic low back pain is related to his prior right 
hip total hip arthroplasty."  In an April 1999 addendum to 
that report, the examiner clarified that "the veteran has an 
underlying condition consisting of facet joint arthritis 
which was aggravated by the altered gait pattern produced by 
change in the preoperative leg length discrepancy during 
right total hip arthroplasty for [the veteran's] service 
connected condition."  

Considering the medical evidence of record from the initial 
assignment of the 20 percent disability rating, effective 
March 1996, to the present time, see Fenderson, supra, the 
Board finds that a 20 percent rating is appropriate for that 
period, and there is no basis for a higher rating at this 
time, for the reasons set forth below.

The veteran was assigned the 20 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292, based on limited 
motion of the lumbar spine.  A 20 percent rating is assigned 
for moderate limited motion, and a 40 percent rating is 
assigned for severe limited motion.  A higher rating is 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which sets forth the criteria for intervertebral disc 
syndrome, and prescribes a 20 percent rating for moderate, 
recurring attacks; a 40 percent rating is assigned for 
severe, recurring attacks, with intermittent relief.  
Moreover, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 
percent rating is assigned for evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 40 percent rating is 
assigned for evidence of lumbosacral strain, severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   

A September 1996 VA examination report reflects that the 
veteran was seen with complaints of low back pain, which he 
indicated began after he had surgery for his right hip.  The 
veteran indicated that the pain was worse when standing and 
upon motion.  He stated that the pain was better when 
sitting.  Upon examination, he had forward flexion to 70 
degrees, extension of 15 degrees, and bilateral side bending 
and rotation to 20 degrees.  There was tenderness to 
palpation in the lower lumbar spine, but no paraspinous 
muscle spasm or deformity.  His stance and alignment were 
normal.  There was no evidence of sciatic nerve irritation.  
X-rays of the lumbar spine revealed mild facet arthritis.  
The disc spaces were well maintained.  An MRI report brought 
in by the veteran revealed mild loss of disc hydration, but 
there were no herniated discs and no spinal stenosis.  The 
concluding diagnosis was mild lumbar facet arthritis from L1 
through L5, as well as mild changes of degenerative disc 
disease from L2 through L5.  

A November 1996 VA x-ray of the lumbar spine revealed normal 
curvature, with no evidence of disc disease, and no evidence 
of degenerative disease.  There was also no evidence of 
spondylolysis or spondylolisthesis.  A December 1996 VA 
outpatient record indicates that the veteran was seen with 
complaints of low back pain, which he reported began after 
his hip surgery.  X-rays revealed "very mild" disc space 
narrowing, and the impression was degenerative disc disease, 
with no evidence of radiculopathy. 

As noted earlier in this discussion, on the February 1999 VA 
examination, the veteran reiterated that he had never had 
constant back pain until he underwent a total right hip 
arthroplasty in November 1995.  He denied experiencing 
radiating pain, but described the pain as a constant ache in 
the mid-low back.  He denied any weakness, numbness, or 
tingling, as well as bowel or bladder problems.  The veteran 
used a cane to ambulate, as his legs had been giving out.  
Physical examination revealed no specific point tenderness, 
and no deformity.  Range of motion was 40 degrees forward 
flexion, 20 degrees extension, 30 degrees lateral bending 
bilaterally, and 20 degrees rotation bilaterally.  His gait 
was fluid, with use of a cane in the right hand.  X-rays 
revealed moderate degenerative changes at L5-S1, and mild 
degenerative changes at L4-L5.  There was also mild to 
moderate facet joint arthritis at those levels.  

A July 1999 VA outpatient treatment record reveals that the 
veteran had 90 percent of normal range of motion of the 
lumbar spine.  A September 1999 VA outpatient treatment 
record shows full range of motion for all motions of the 
lumbar spine.

At his June 2000 hearing, the veteran said that he had not 
had a VA examination for his back since February 1998.  (The 
Board notes that the veteran was presumably mistaken with 
that date as the record includes a VA examination report for 
the spine dated in February 1999).  He indicated that 
although recent outpatient medical reports reflect that he 
has regained full motion of his back, that this was due to 
the fact that he took pain pills.  He stated that without the 
pain pills, he would not have as great a range of motion.  
The veteran also stated that if he made sudden movements, he 
would lose feeling in his right leg and start to fall.  He 
also indicated that he experienced back spasms on occasion.  

Considering all the evidence, the Board finds that the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5292, which rates limited motion of the 
lumbar spine, have not been met.  The presently assigned 20 
percent rating contemplates moderate limited motion, and the 
record is negative for any evidence of more than moderate 
limited motion.  In fact, recent VA medical evidence dated in 
July 1999 reflects that the veteran had nearly full range of 
motion, and VA medical evidence dated in September 1999, 
reflects full range of motion.  

The Board also finds no basis to assign a rating in excess of 
20 percent under Diagnostic Code 5293 on the basis of 
intervertebral disc syndrome.  The medical evidence has 
consistently been negative for any evidence of radiculopathy, 
sciatic nerve irritation, radiating pain, or other symptoms 
associated with intervertebral disc syndrome.  Moreover, the 
Board has considered the veteran's low back disability under 
Diagnostic Code 5295, which rates lumbosacral strain, but 
finds that the currently assigned 20 percent rating 
contemplates pain on motion.  There is no evidence of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, or abnormal motion, so as to warrant a higher 
rating.  Evidence of "very mild" disc space narrowing is 
contemplated in the current 20 percent rating.  Additionally, 
the Board finds no basis for a higher rating based on 
complaints of pain, as pain is considered under Diagnostic 
Code 5295 even in a 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292; DeLuca, 8 Vet. 
App. at 206.

As to other related diagnostic code provisions, in the 
absence of evidence of severe limitation of motion of the 
lumbar spine (Diagnostic Code 5292), or unfavorable ankylosis 
of the lumbar spine (Diagnostic Code 5289), there is no basis 
for a higher evaluation elsewhere.  Additionally, while the 
veteran's primary diagnosis includes facet joint arthritis, 
the Board notes that there is no basis for a higher rating 
under Diagnostic Code 5003, which rates degenerative 
arthritis.  In short, the Board finds that the evidence 
supports the 20 percent rating both at the time of the grant 
of service connection, effective March 1996, until the 
present time, and the preponderance of the evidence is 
against assignment of a higher rating at this time.  

B.  Right Hip.

In a May 1978 rating decision, the veteran was granted 
service connection for bilateral residuals of Perthes' 
disease.  A 30 percent rating was assigned from December 
1977.  That decision was based on evidence that during 
service, the veteran was treated on several occasions for 
right hip joint pain.  He was subsequently diagnosed with 
Legg-Perthes disease.  A post-service VA examination, dated 
in February 1978, shows that he had marked flattening of the 
right femoral head, and marked shortening of the neck 
resulting in shortening of the thigh.  The impression was 
bilateral residuals from ancient Perthes' disease, with the 
right far more affected than the left.  

In a June 1987 rating decision, the RO assigned separate 
ratings for the veteran's hip disabilities, such that a 10 
percent rating was assigned for a right hip disability, 
effective from January 1987.  The RO also retained the 30 
percent rating assigned for the bilateral residuals of 
Perthes' disease.  That decision was based on evidence that 
included an April 1987 VA examination report, which contains 
a diagnosis of residuals of Perthes' disease, both hips, with 
degenerative changes mainly on the right hip.  The veteran 
carried a cane, but it was noted that he did not rely on it.  
He walked with a normal gait, without a limp, and was able to 
walk on toes and heels.  Both hips were symmetrical, there 
was no tenderness at the hip joints, and there was no 
evidence of muscle atrophy at the lower extremities.  

In March 1996, the RO received the veteran's claim for an 
increased rating for his right hip disability.  In a July 
1996 rating decision, the RO increased the rating for the 
veteran's right total hip replacement to 30 percent disabling 
from September 1995, 100 percent from November 1995, and 30 
percent from January 1997.  That decision was based on 
evidence that included private medical records from Waupun 
Memorial Hospital records, which reflect that in November 
1995, the veteran underwent right hip replacement surgery.  
He reportedly tolerated the surgery well, and was discharged 
in December 1995.  The veteran was assigned a temporary total 
rating for a one month period of convalescence following 
surgery, and a subsequent total schedular rating.  The 30 
percent rating was confirmed in a January 1997 rating 
decision.  The veteran disagreed with that decision, and 
initiated this appeal.  

The veteran is assigned a 30 percent rating for a right hip 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5054, which sets forth the criteria for evaluating a hip 
replacement (prosthesis).  Those criteria provide that for a 
prosthetic replacement of the head of the femur or of the 
acetabulum, a 100 percent rating shall be assigned for one 
year following implantation of the prosthesis.  Otherwise, 
the available ratings are as follows.  A 30 percent rating is 
the minimum rating available.  A 50 percent rating is 
assigned for evidence of moderately severe residuals of 
weakness, pain or limitation of motion.  A 70 percent rating 
requires evidence of markedly severe residual weakness, pain 
or limitation of motion following implantation of a 
prosthesis.  

The Board has thoroughly reviewed the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against a rating in excess of 30 percent at this time.  The 
more recent evidence of record reveals that on a January 1997 
VA examination, the veteran reported that his right hip was 
less painful since the total hip replacement surgery.  He 
indicated that he had occasional periods of discomfort, but 
his walking endurance had improved, and his pain had 
decreased.  He had no symptoms of instability, although he 
reported some mild weakness in the right hip.  There were no 
symptoms suggestive of loosening.  Physical examination 
revealed active flexion to 95 degrees, external rotation to 
25 degrees, internal rotation to 15 degrees, abduction of 30 
degrees, and adduction of 20 degrees.  An x-ray demonstrated 
a stable total hip arthroplasty.  The diagnosis was status 
post right total hip arthroplasty, with reported improvement 
since the hip surgery.  

In an April 1998 VA examination report, it was noted that the 
veteran experienced pain in his right hip until it progressed 
to a point in November 1995 when he underwent total hip 
arthroplasty.  The examiner noted that since that time, the 
veteran's right hip had significantly improved until 
approximately a few months earlier when he heard a popping 
sensation in the joint when walking.  He took medication for 
the pain.  Examination of the right hip revealed smooth range 
of motion from zero to 95 degrees, internal rotation to 10 
degrees, external rotation of 45 degrees, abduction of 35 
degrees, adduction of 30 degrees.  X-rays revealed a stable 
right total hip arthroplasty.  There was no evidence of 
osteolysis.  There was some small endosteal sclerosis around 
the tip of the prosthesis, which was stable.  There was no 
evidence of a fracture.  

A July 1998 VA outpatient treatment record indicates that the 
veteran's right hip was doing well.  A July 1998 VA x-ray 
report reflects that as compared to a July 1997 x-ray, there 
was no significant change in position or alignment.  

At the June 2000 hearing, the veteran testified that he used 
a cane for added support, in case he had to walk a long 
distance or experienced a dizzy spell.  He indicated that he 
felt he had a muscle weakness in his right leg, which made it 
difficult going up stairs.  

In light of the foregoing evidence, the Board finds that the 
currently assigned 30 percent rating is proper, and there is 
no basis for a rating in excess of 30 percent.  As noted 
earlier in this decision, the veteran was assigned a total 
rating for his right hip disability from November 1995, 
reflecting convalescence from hip surgery, and a schedular 
total rating, as contemplated in Diagnostic Code 5054.  
Following that period, effective January 1997, a 30 percent 
rating has been in effect.  The medical evidence since 
January 1997 consistently reflects that the veteran 
experienced improvement in his right hip since the November 
1995 surgery.  Although the veteran described some mild 
weakness in the right hip, he indicated that his hip was less 
painful than before the surgery, and his walking endurance 
had improved.  

The Board recognizes that the veteran's complained on the 
April 1998 VA examination of a popping sensation in his right 
hip a few months prior.  However, examination of the right 
hip revealed that range of motion was essentially unchanged 
from findings in a January 1997 VA examination report.  
Additionally, x-rays revealed stability in the right hip, and 
there was no evidence of a fracture.  Moreover, more recent 
VA medical evidence dated in July 1998 indicates that there 
were no significant changes in the veteran's right hip, and 
the hip was described as doing well.  

Accordingly, the Board finds that the evidence supports the 
currently assigned 30 percent rating, under Diagnostic Code 
5054.  In the absence of evidence of more moderately severe 
weakness, pain, or limitation of motion, there is no basis 
for a higher rating under Diagnostic Code 5054.  The Board 
has also considered whether the veteran may be entitled to a 
higher rating under related diagnostic code provisions.  
There is no evidence, however, of compensable limitation of 
motion of the right thigh or hip.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5253, and Plate II.  Nor is there any 
evidence of hip ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5250.  Finally, the Board finds that the veteran's 
complaints of pain are contemplated in the currently assigned 
30 percent evaluation, as Diagnostic Code 5254 contemplates 
pain in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292; DeLuca, 8 Vet. App. at 206.  For 
the reasons discussed, the preponderance of the evidence is 
against a higher rating.  


C.  Increased Ratings - Conclusion.

In reaching the foregoing decisions, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of the disabilities 
and their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to higher evaluations; however, at present, there is 
no basis for assignment of higher ratings.  See 38 C.F.R. 
§ 4.1.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his disabilities have limited him 
from certain activities, and adversely affect his ability to 
work.  The VA Schedule for Rating Disabilities contemplates 
average impairment in earning capacity.  For purposes of 
increased schedular ratings, the Board finds no evidence that 
the veteran's service-connected disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated such frequent periods of hospitalization, such 
that application of the regular schedular standards is 
impracticable.  As such, remand to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

III.  TDIU.

This appeal arises out of the veteran's claim that his 
service-connected disabilities render him unemployable.  The 
Board finds that the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board also is satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for a TDIU award.  When the veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Service connection is in effect for status post right total 
hip replacement (formerly shown as Perthes' disease, right 
hip), rated as 30 percent from January 1997; residuals of 
Perthes' disease, left hip, rated as 10 percent disabling; 
Meniere's disease, rated as 10 percent; fracture, great toe, 
rated as noncompensable, and post operative pilonidal cyst, 
rated as noncompensable; the veteran's combined disability 
rating is 60 percent.  Since the veteran's combined 
disability rating is less than 70 percent, he does not 
presently meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  However, he may still be entitled to a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), if the evidence demonstrates that he is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.

The veteran's Application for Increased Compensation Based on 
Unemployability was received in August 1997.  On that 
application, he indicated that he had a high school education 
and one year of college education, as well as some training 
as an appliance technician.  A review of the record reveals 
that the veteran's past work experience includes a job as a 
truck driver, a position as a quality control inspector in a 
powdered metal factory, a maintenance man, and an auto 
mechanic.  He indicated that he became too disabled to work 
in February 1995.

The medical evidence indicates that in an April 1998 VA 
examination for the spine, the examiner opined that the 
veteran's "low back pain and history of multiple level 
degenerative disc disease will most likely cause him to seek 
jobs without heavy lifting and strenuous activity."  There 
do not appear to be any other medical statements of record 
directly commenting on the veteran's employability, with 
respect to his disabilities.  

Information in the veteran's vocational rehabilitation folder 
reveals that in a June 1997 Counseling Narrative, it was 
noted that the veteran's service-connected disabilities 
limited him from activities involving carrying, lifting, 
pushing, pulling, climbing, etc.  Nevertheless, there was a 
finding that it was reasonably feasible for the veteran to 
achieve his vocational goal of a tailor.  

In a subsequent Counseling Narrative, dated in October 1999, 
in addition to his service-connected disabilities, the 
veteran cited a number of nonservice-connected disabilities, 
including a heart condition, arthritis, and bilateral carpal 
tunnel syndrome, which were major factors in his inability to 
train or work.  For example, the veteran was of the opinion 
that he could not sit for long periods of time, and that he 
had limitations in using his hands to sew.  It was determined 
that it was not reasonably feasible for the veteran to 
achieve a vocational goal.  

At the June 2000 hearing, the veteran indicated that he was 
no longer able to work as a truckdriver, because it would 
damage his back.  Additionally, he stated that he was taking 
medication that could interfere with his ability to drive.  
The veteran also stated that he was unable to lift his arms 
above his shoulders, which limited him from certain 
activities.  The veteran indicated that he had considered 
applying for Social Security benefits, but had not done so.   

While the veteran's service-connected disabilities, including 
status post right total hip replacement, residuals of 
Perthes' disease in the left hip, Meniere's disease, fracture 
great toe, and post operative pilonidal cyst, may result in 
some degree of industrial impairment, the preponderance of 
the evidence is against a finding that his service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Significantly, while there 
is a medical opinion of record suggesting that the veteran 
should seek jobs without heavy lifting and strenuous 
activity, there is no medical opinion of record that the 
veteran's service-connected disabilities have interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  In 
fact, information in the veteran's vocational rehabilitation 
file suggests that the veteran's nonservice-connected 
disabilities contribute to his inability to obtain 
employment. Only service-connected disabilities may be 
considered in determining entitlement to TDIU.

In short, the Board finds no medical statement or other 
evidence indicating the veteran is unable to work due to his 
service-connected disabilities.  While the Board does not 
dispute that the veteran's service-connected disabilities, 
primarily orthopedic in nature, have limited him from 
pursuing certain types of jobs, the Board emphasizes that 
when establishing entitlement to TDIU it must be shown that 
the veteran's service-connected disabilities preclude all 
forms of substantially gainful employment, consistent with 
his educational and vocational history.  Such is not shown 
here by the evidence.  Although it does not appear that the 
veteran has been determined to be unemployable for Social 
Security purposes, taking into account all his disabilities, 
it is apparent that his nonservice-connected disabilities 
also have limited his career choices in areas he otherwise 
would be able to perform.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is entitled to 
a total disability rating, based on individual 
unemployability due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral shoulder disorder is denied.

The schedular criteria having not been met, the claim for 
entitlement to a rating in excess of 20 percent for a low 
back disability is denied. 

The schedular criteria having not been met, the claim for 
assignment of a rating in excess of 30 percent for a right 
hip disability is denied.

The claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 
- 20 -


- 1 -


